Citation Nr: 9905534	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-09 965A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an original evaluation greater than 30 percent 
for degenerative disc disease of the cervical spine at C5-C6.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to 
August 1968, and from May 1984 to February 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO), which granted the veteran service 
connection and assigned him a 30 percent evaluation for 
degenerative disc disease of the cervical spine at C5-C6.


REMAND

The veteran contends that the 30 percent evaluation assigned 
for his cervical spine disability does not reflect accurately 
the severity of his symptoms, which include pain that 
interferes with his livelihood.  The Board acknowledges this 
contention; however, it must first determine whether the 
veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  A mere allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for a higher evaluation.  See Caffrey 
v. Brown, 6 Vet. App. 337, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  In light of the 
previously noted contention, the Board finds the veteran's 
claim well grounded.  

By rating decision dated January of 1997, the RO granted the 
veteran service connection and assigned him a 30 percent 
evaluation for his cervical spine disability, effective March 
1, 1996.  In March 1997, the veteran requested a higher 
evaluation. 

During a VA examination in April 1996, the veteran did not 
complain of any cervical spine problems and the examiner did 
not note any cervical spine abnormalities.  On VA examination 
in November 1996, he reported that his neck pain had worsened 
within the past six to eight months.  As well he reported 
that the pain hindered his ability to lift heavy objects, to 
look upward, to suddenly twist his neck, and to flex his neck 
or hold it in a steady position for a prolonged length of 
time.  Due to these limitations, he felt his duties as a 
rental property manager were limited.  

The examiner listed the following objective findings:  
guarded posturing of the cervical spine in the slightly 
extended position; no fixed deformity; tenderness to 
palpation of the cervical paraspinal muscles; flexion to 21 
degrees, extension to 33 degrees, left lateral flexion to 22 
degrees, right lateral flexion to 19 degrees, rotation to the 
left to 47 degrees and rotation to the right to 43 degrees; 
end range discomfort; and no neurological involvement.  In 
the body of his report, the examiner indicated that the 
veteran had normal range of motion of the cervical spine 
(despite the numbers noted above) with end range discomfort; 
duration of resistance within normal limits; normal deep 
tendon reflexes; muscle strength at grade 5; sensory pattern 
within normal limits; and an intact 12th cranial nerve.  X-
rays disclosed minimal degenerative disk disease at C5-C6 
with minimal impingement of the bilateral foramen at C5-C6.

In June 1997, in response to testimony provided at a May 1997 
hearing, the RO obtained and associated with the claims file 
treatment records of the veteran dated from 1996.  They 
reflect that the veteran was seen on numerous occasions for 
conditions other than his neck.

Based on the contentions advanced by and on behalf of the 
veteran, the Board finds that the case should be remanded to 
the RO for the following action:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, from whom he has received 
treatment for the service-connected cervical 
spine disability since June 1997.  When the 
requested information and any necessary 
authorization have been received, the RO 
should attempt to obtain copies of all 
pertinent records which have not already 
been obtained.

2.  Thereafter, the RO should schedule the 
veteran for VA orthopedic and neurologic 
examinations to determine the current extent 
and severity of the disability at issue.  
All necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in detail.  
The examiner should identify the limitation 
of activity imposed by the disabling 
condition, viewed in relation to the medical 
history, considered from the point of view 
of the veteran working or seeking work, with 
a full description of the effects of 
disability upon his ordinary activity.  An 
opinion should be provided regarding whether 
pain significantly limits functional ability 
during flare-ups or with extended use. 
Voyles v. Brown, 5 Vet. App. 451, 453 
(1993).  It should be noted whether the 
clinical evidence is consistent with the 
severity of the pain and other symptoms 
reported by the veteran. The examiner also 
should indicate whether the affected joint 
exhibits weakened movement, excess, 
fatigability, or incoordination. Lathan v. 
Brown, 7 Vet. App. 359 (1995); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The claims file, including a copy of this 
remand, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.  Any opinion expressed should 
be accompanied by a written rationale.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record. Possible entitlement to an extra-
schedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) (1998) should be 
addressed. If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

